In the former opinion, the conveyance of the Grove street property was held valid as against the creditors of George Janvrin, because the conveyance was for an adequate consideration, and it had not been found that the grantees had any knowledge of any fraudulent purpose of the grantor. The plaintiff, upon a rehearing, contended that the conclusion of the trial court, that the conveyance was in fraud of the rights of Jane S. Janvrin, was a conclusion of fact and not of law. The case has been amended, and the fact now appears that the grantees had no knowledge of the fraudulent purpose of their father, George Janvrin. The conveyance must therefore be held valid as against the creditors of George Janvrin.
At the former argument, no question was made as to the correctness of the finding of the trial court, that the conveyance of the west part of the brick block was not in fraud of the grantor's creditors, nor of any rights of the plaintiff, and it was therefore assumed in the former opinion that the conveyance was valid as against creditors. A rehearing upon this part of the case was also *Page 317 
asked for, upon the ground that the facts reported did not justify the conclusion of the trial court that the conveyance was not in fraud of the claim of Jane S. Janvrin, but, on the contrary, did show that it was in fraud of her claim. By an amendment of the original case, the fact now appears that the grantees of the block, Susan and Caroline D. Janvrin, had no knowledge of any fraudulent purpose of the grantor, George Janvrin, in the conveyance of that property to them; and further, that "they understood it was done in accordance with and in fulfilment of a long-cherished purpose of his to convey the block to them, partly in payment of a debt due to them from him, and partly as a gift for their benefit." It is now contended by the plaintiff that the conveyance was fraudulent on the part of George Janvrin, and this contention is based upon the finding in the original case, that "after April, 1874, it was George Janvrin's purpose, and he sought, to prevent the establishment of any claim of his wife; and after its establishment, in 1878, he used every means in his power to prevent its collection, and in making the conveyances bearing date subsequent to April, 1874, the depriving of his wife of any power to collect her claim entered into his purpose." The deed of the west part of the block to Susan and Caroline D. Janvrin is dated January 10, 1 874, but was not delivered until the spring or summer of 1875, and it is claimed that this conveyance should be treated as if dated at the time of its delivery. But we interpret the finding to mean the literal date of the deed. The other construction would be inconsistent with the finding that the "deed was on good consideration, and not in fraud of the grantor's creditors."
It appears that the value of the block was $9,000 at the time of the conveyance, and to the extent of about $5,000 was a gift from George Janvrin to his daughters, the grantees. The plaintiff claims that if the conveyance was not fraudulent as to the whole premises, it was fraudulent as to this balance of $5,000. The facts appear to be, that at the time of the delivery of this deed the grantor then owned the east part of the block, worth $4,200, conveyed to Albert Janvrin and his sons December 3, 1875, twenty acres of the Spring land, conveyed January 23, 1877, to Mrs. Curtis for $1,000, and the rest of the Spring land, conveyed October 26, 1876, to Frank J. Brown, — property much more than sufficient for the payment of all his debts. The conveyance of the west part of the brick block, therefore, was not fraudulent, either in fact or in law.
The result reached in the former opinion is not changed.
Case discharged.
ALLEN, J., did not sit: the others concurred. *Page 318